Citation Nr: 1242592	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied entitlement to TDIU.  

The Veteran perfected an appeal as to the denial of TDIU by submitting a timely notice of disagreement and substantive appeal via VA Form 9, and the claim has been certified to the Board for adjudication.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


REMAND

The Veteran is seeking entitlement to TDIU on the basis that all of her service-connected disabilities render her unable to obtain and maintain substantially gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  Rating boards should also submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

In this case, the Veteran's service-connected disabilities are as follows: major depressive disorder, currently rated 70 percent disabling, effective April 3, 2004; fibromyalgia, rated 40 percent disabling, effective October 1, 1998; and irritable bowel-colon syndrome with reflux, currently rated 30 percent disabling, effective from April 3, 2004.  As of April 3, 2004, the Veteran's combined disability rating is 90 percent.  As a result, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  

However, there remains a question as to whether the Veteran's service-connected disabilities render her unemployable.  

At the February 2012 hearing, the Veteran testified that each of her service-connected disabilities affects her ability to obtain and maintain substantially gainful employment.  The Veteran testified that she has had numerous part time jobs since service that consisted primarily of administrative work, and she has provided information regarding how much she was paid and how often she worked.  See VA Form 21-8940 dated March 2005, July 2007, and February 2012; see also July 2009 SSA work history report.  She testified that she currently has a part time job at Excel Music School where she is paid $10 an hour and works 15 hours a week on one to two days.  She also provided testimony regarding other part time jobs she has held and her inability to maintain employment as those jobs because of her service-connected fibromyalgia and depression disabilities.  See February 2012 hearing transcript; June 2006 statement from the Veteran.  

The Veteran also testified that the only full time job she has had since service was at Florida Orthopedic Institute (FOI) but that she was unable to maintain employment because the job aggravated her service-connected fibromyalgia and depression.  In this regard, the Veteran testified that she obtained her job at FOI through VA's Vocational Rehabilitation Program but that she was unable to do her job as a medical records technician because the physical requirements of that job aggravated her fibromyalgia.  As a result, she was placed in a receptionist position, which aggravated her service-connected depression and resultant social impairment.  The Veteran testified that she was reprimanded and written up several times and was told that she would be fired if she received another write up; however, the Veteran testified that she quit before she could be fired.  

While the evidence shows that the Veteran has remained employed to some degree throughout the appeal period, the evidence of record raises a question regarding whether the Veteran's employment is substantially gainful employment, as defined by VA.  

In this context, marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2012).

The evidence seems to suggest that the Veteran's current and relatively recent employment is "marginal employment," given her income and the limited number of hours she works.  However, the information and evidence of record does not sufficiently establish the Veteran's annual income during her periods of employment.  Indeed, while the Veteran has provided her highest gross earnings per month during each period of employment reported on her December 2012 VA Form 21-8940, information is needed with respect to the Veteran's actual gross earnings each month during employment, not just her highest gross earnings.  Therefore, on remand, the RO should request that the Veteran provide copies of salary or wage statements (or W-2s and/or tax returns) for each period of employment listed on her February 2012 VA Form 21-8940.  The RO should also contact each employer listed on the February 2012 VA Form 21-8940 and request a completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, which includes all information requested thereon.  Obtaining the Veteran's personnel records from each identified employer may also be helpful in determining the circumstances of her employment and reason for termination.  

In addition to the foregoing, the Board finds that additional development is needed to determine whether the Veteran's service-connected disabilities affect her ability to obtain and maintain employment.  In this regard, review of the record reveals that the Veteran has been afforded several VA examinations to evaluate the severity of her service-connected disabilities wherein each examiner provided an opinion regarding whether the disability being evaluated rendered the Veteran unemployable.  However, the last examination that evaluated service-connected fibromyalgia was conducted in October 2005, and there is no opinion of record which addresses whether the Veteran's service-connected disabilities jointly cause her to be unemployable.  Therefore, the Board finds that, on remand, a medical opinion should be obtained that addresses whether the Veteran's service-connected disabilities, as a whole, render her unemployable.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his or her ability to work).  

Finally, review of the record reveals that the Veteran participated in VA's Vocational Rehabilitation program, which resulted in her placement at FOI; however, the Veteran's vocational rehabilitation records are not associated with either her paper or paperless claims file.  On remand, the RO/AMC should obtain the Veteran's vocational rehabilitation records, as those records may contain evidence regarding the Veteran's ability to maintain and employment.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's vocational rehabilitation records and associate them with the claims file.  

2. Contact the Veteran and request that she provide proof of her annual salary from January 2008 to the present, including, but not limited to, copies of salary statements or wage receipts (or W-2s and/or tax returns for each year).  

3.  Contact each employer listed on the Veteran's February 2012 VA Form 21-8940 and request a completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, which includes all information requested thereon, including specifically the amount she earned during the 12 months preceding her last date of employment.  Any negative responses to each request should be documented in the claims file.  

4. After the foregoing development has been conducted, request that an appropriate VA physician review the entire claims file, including all evidence obtained as a result of the development requested above, and provide an opinion regarding whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation, without regard to her non-service-connected disabilities or her age. 

a. The reviewing physician should describe the functional effects caused by the Veteran's service-connected disability which affect her employability.  

b. The examiner must comment on the impact the Veteran's service-connected disabilities have on her employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, including major depressive disorder, fibromyalgia, and irritable bowel-colon syndrome with reflux, either singularly or jointly, render her unable to secure and follow substantially gainful employment. 

c. If the examiner is unable to provide the requested opinion without, first, evaluating the current severity of all of the service-connected disabilities, an appropriate examination(s) should be conducted.  Likewise, if the examiner the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed.  

d. All opinions expressed must be accompanied by supporting rationale.  If the requested opinion cannot be provided without resort to speculation, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.

5. Thereafter, readjudicate the matter on appeal.  If the claim continues to be denied, the Veteran and her representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


